DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-20 are currently being examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim(s) 1-7 and 9-20, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 8-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Muecke et al. (“Muecke”, US 2013/0187774 A1) in view of Broadfield et al. (“Broadfield”, US 6116461 A). 	1) Regarding claim 1, Muecke discloses a case (Fig. 1: portable container 10) for securely transporting high-value consumer goods, comprising: 	case body (Fig. 1: body 12) having a main cavity (Fig. 1: secure compartment 16) within which the high-value consumer goods may be stored for transporting (¶0006, with regard to the medication),  	a lid (Fig. 1: lid 14) including a door (Fig. 1).  	As per the limitation the case body having installed or formed thereon a first linking mechanism portion. 	Muecke discloses, in ¶0023; ¶0025 with reference to Figs. 1, 3, 5 and 9, that the portable container comprises a latch 33 to enable the lid to be securely attached to the body, which suggest that the lid and the body have mutual linking portions. 	Broadfield discloses, in Col. 4, lines 59-67, the concept of providing a receiving pocket (corresponding to a first linking mechanism portion) for enabling a latching operation of a lid comprising a latching component. 	At filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing a receiving pocket for enabling a latching operation of a lid comprising a latching component as taught by Broadfield, into the system as taught by Muecke, to enable the lid to be latched to the body of the portable container, with the motivation to enhance the latching features of the system. 	As per the limitation a second linking mechanism portion that interacts with the first linking mechanism portion to link and unlink the lid to the case body (Broadfield: Fig. 1: latch member 44). 	As per the limitation the door, when closed, covers the first linking mechanism portion and the second linking mechanism portion (Muecke: ¶0023; ¶0025; Broadfield: Col. 4, lines 59-67; line Figs. 1-2) and, when open, exposes at least one of the first linking mechanism portion and the second linking mechanism portion such that linking and unlinking of the lid to the case body is possible only when the door is open (Broadfield: Fig. 1). 	2) Regarding claim 2, Muecke and Broadfield teach the lid comprising: 	a door locking mechanism configured to lock and unlock the door to the lid (Broadfield: claim 16) such that, when the door locking mechanism unlocks the door, the door is openable to expose at least one of the first linking mechanism portion and the second linking mechanism portion such that linking and unlinking of the lid to the case body is possible (Broadfield: Figs. 1-2), and, when the door locking mechanism locks the door, the door covers the first linking mechanism portion and the second linking mechanism portion such that linking and unlinking of the lid to the case body is not possible (Broadfield: Figs. 1-2). 	3) Regarding claim 8, Muecke and Broadfield with the same motivation to combine as presented in the rejection of claim 1 teach a case for securely transporting high-value consumer goods (see analysis of the rejection of claim 1), comprising: 	a case body (see analysis of the rejection of claim 1) having a main cavity (Muecke: Fig. 1: secure compartment 16) within which the high-value consumer goods may be stored for transporting (see analysis of the rejection of claim 1), the case body having installed or formed thereon a first linking mechanism portion (see analysis of the rejection of claim 1); and 	a lid including a door and a second linking mechanism portion that interacts with the first linking mechanism portion to link and unlink the lid to the case body (see analysis of the rejection of claim 1), the first linking mechanism portion and the second linking mechanism portion fully residing within the volume formed by the case including the case body and the lid with the door closed (Broadfield: Figs. 1-2). 	4) Regarding claim 9, see analysis of the rejection of claim 2. 	5) Regarding claim 15, Muecke and Broadfield with the same motivation to combine as presented in the rejection of claim 1 teach a case for securely transporting high-value consumer goods (see analysis of the rejection of claim 1), comprising: 	a case body having a main cavity within which the high-value consumer goods may be stored for transporting, the case body having installed or formed thereon a first linking mechanism portion (see analysis of the rejection of claim 1); 	a lid including a second linking mechanism portion that interacts with the first linking mechanism portion to link the lid to the case body (see analysis of the rejection of claim 1), a shroud having formed thereon an opening (reviewing applicant’s drawing 4, the shroud 9 appears to be the perimeter top edge of the body forming the cavity for goods to be placed. Broadfield Fig.2 illustrates a perimeter top edge forming n cavity), a door operably connected to the lid to, when closed, cover the opening or at least most of the opening (Broadfield), the second linking mechanism portion disposed behind the door such that linking and unlinking of the lid to the case body is possible only when the door is open (Broadfield: Figs. 1-2). 	6) Regarding claim 16, Muecke and Broadfield teach the lid including: 	a door locking mechanism configured to lock and unlock the door to the lid such that, when the door locking mechanism unlocks the door, the door is openable to expose at least one of the first linking mechanism portion and the second linking mechanism portion such that linking and unlinking of the lid to the case body is possible, and, when the door locking mechanism locks the door, the door covers the first linking (Broadfield: Figs. 1-2). 	7) Regarding claim 17, Muecke and Broadfield teach the lid comprising: 	a controller operably connected to the locking mechanism to lock and unlock the locking mechanism (Muecke: ¶0025; Figs. 3, 5, and 9).
Claim(s) 3, 5-7, 10, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muecke in view of Broadfield, and in further view of Brackmann et al. (‘Brackmann”, US 2005/0232747 A1) 	1) Regarding claim 3, Muecke and Broadfield teach the lid comprising: 	a controller operably connected to the locking mechanism to lock and unlock the locking mechanism (Muecke: ¶0025; Figs. 3, 5, and 9). 	As per the limitation a GPS tracking device operably connected to the controller and configured to transmit a location signal to the controller, the controller configured to, based on the location signal, permit unlocking of the door only within one or more specific geographical areas. 	Muecke discloses, in abstract; ¶0006; ¶0035, the concept of tracking the location of the container to control unlocking based on the track location. Muecke does not disclose a GPS tracking device to determine the location. 	However, in the same art of monitoring a container, Brackman discloses, in ¶0008; ¶0066, the concept of using a GPS tracking device to track the location of a container. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a GPS tracking device to track the location of a container, as taught by Brackmann, into the system as taught by Muecke and Broadfield, with the motivation to enhance the location tracking features of the system. 	2) Regarding claim 5, Muecke, Broadfield and Brackmann teach the lid comprising: 	at least one temperature or humidity sensor disposed in the lid to measure a temperature or humidity inside the case, the at least one temperature or humidity sensor operably connected to the controller and configured to transmit a temperature or humidity signal to the controller, the controller configured to, based on the temperature or humidity signal, determine and store data representing conditions inside the case (Broadfield discloses, in Col. 8, lines 29-51, the concept of integrating a temperature senor input signal into a latch assembly system. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of integrating a temperature senor input signal into a latch assembly system, with the motivation to enhance the monitoring features of the system). 	3) Regarding claim 6, Muecke, Broadfield and Brackmann teach the lid comprising: 	a transmitter operably coupled to the controller and configured to transmit at least one of location of the case and data representing conditions inside the case including at least one of temperature inside the case (Brackmann: ¶0088) and humidity inside the case (Brackmann: ¶0028; ¶0085; ¶0090). 	4) Regarding claim 7, Muecke, Broadfield and Brackmann teach the lid comprising: 	a sensor operably coupled to the controller and configured to detect light inside the case, the sensor operably connected to the controller, and the controller configured to a) cause the transmitter to transmit an alarm or b) cause a local sound when the sensor detects light inside the case while the locking mechanism is locked (Brackmann discloses, in ¶0026; ¶0094, the concept of detecting light to input a signal to control to control reporting features. Thus, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of detecting light to input a signal to control to control reporting features, with the motivation to enhance the security and monitoring features of the system). 	5) Regarding claim 10, with consideration of the motivation to combine the teachings by Brackmann, in the rejection of claim 3, see analysis of the rejection of claim 3. 	6) Regarding claim 12, see analysis of the rejection of claims 5-6. 	7) Regarding claim 13, see analysis of the rejection of claim 7. 	8) Regarding claim 19, Muecke and Broadfield with consideration of the motivation to combine the teachings by Brackmann, in the rejection of claims 3 and 5-6 teach the lid comprising:  	at least one temperature or humidity sensor to measure a temperature or humidity inside the case, the at least one temperature or humidity sensor operably connected to the controller and configured to transmit a temperature or humidity signal to the controller, the controller configured to, based on the temperature or humidity signal, determine and store data representing conditions inside the case (Broadfield discloses, in Col. 8, lines 29-51, the concept of integrating a temperature senor input signal into a latch assembly system. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of integrating a temperature senor input signal into a latch assembly system, with the motivation to enhance the monitoring features of the system); and the controller configured to transmit or store the data representing conditions inside the case including at least one of temperature inside the case and humidity inside the case (see analysis of the rejection of claims 5-6). 	9) Regarding claim 20, Muecke and Broadfield with consideration of the motivation to combine the teachings by Brackmann, in the rejection of claim 7.
Claim(s) 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Muecke in view of Broadfield, and in further view of Sterzinger et al. (“Sterzinger”, US 2011/0187530 A1). 	 	1) Regarding claim 4, as per the limitation the lid comprising a keypad operably connected to the controller and configured to transmit a code entered, the controller configured to, based on the location signal and the code entered, unlock the door, or 	a receiver operably connected to the controller and configured to receive signals including a remote unlocking signal and to transmit the remote unlocking signal to the controller, the controller configured to, based at least in part on the remote unlocking signal, unlock the door. 	Sterzinger discloses, in ¶0066-70; ¶0074-75 Figs. 9 and 12-13, the concept of coupled keypad interface or wireless communication interface to permit access to a container via keypad or wireless remote signalling, further tracking location of a container to permit user keypad input to permit access. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of coupled keypad interface or wireless communication interface to permit access to a container via keypad or wireless remote signalling, further tracking location of a container to permit user keypad input to permit access as taught by Sterzinger, into the system as taught by Muecke and Broadfield, with the motivation to enhance security and the unlocking control features of the system. 	2) Regarding claim 11, with consideration of the motivation to combine the teachings by Sterzinger, in the rejection of claim 4, see analysis of the rejection of claim 4.	 	3) Regarding claim 18, with consideration of the motivation to combine the teachings by Sterzinger, in the rejection of claim 4, see analysis of the rejection of claim 4.
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Muecke in view of Broadfield, and in further view of Brackmann, Moudy (US 2009/0201198 A1) and Bomer (US 2019/0174895 A1). 	1) Regarding claim 14, as per the limitation the lid comprising bumpers disposed at corners or vertices of the lid and configured to absorb impact, at least one of the bumpers having a recess therein in which a light operably connected to the controller resides, the controller configured to cause the light to illuminate when the controller, based on the location signal, determines that the case is at a specific geographical area. 	With consideration of the motivation to combine Brackmann teachings in the rejection of claim 3 (with regard to GPS tracking), and further Brackmann disclosing, in ¶0084 with reference to Figs. 2 and 9: LED 182, the concept of integrating an indication element that illuminates to indicate a status condition.  	Moudy discloses, in ¶0014, the concept of illuminating an indicator based on GPS location tracking. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of illuminating an indicator based on GPS location tracking as taught by Moudy, with the motivation to enhance the indication and monitoring features of the system. 	While Muecke, Broadfield, Brackmann and Moudy does not explicitly disclose a recess within a bumper recess to position the indicator.  	Brackmann does illustrate the indicator being closely positioned to the corner of the container, see Fig. 2.  	Bomer discloses, in ¶0003, the known concept of providing protective bumpers to a portable case. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate corner bumpers as taught by Bomer, into the system as taught by Muecke, Broadfield, Brackmann and Moudy, with the motivation to enhance the protection features of the system. 	Furthermore, it would have been obvious to a person of ordinary skill in the art to understand that the bumper corner area could be provided with a recess to enable mounting of an indicator light, with the motivation to provide a workable mountable location for the indicator light to be positioned. 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20190130689 A1; US 20050200482 A1; US 20040069667 A1, secured container systems. 	US 20060055552 A1, system providing location tracking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684